FILED
                                                                        Nov 25 2019, 8:37 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Richard B. Kaufman                                        Sean M. Clapp
Indianapolis, Indiana                                     Ian T. Keeler
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Innovative Therapy Solutions                              November 25, 2019
Incorporated, d/b/a Innovative                            Court of Appeals Case No.
Pharmacy Solutions,                                       19A-CC-1717
Appellant-Plaintiff,                                      Appeal from the Hamilton
                                                          Superior Court
        v.                                                The Honorable William J. Hughes,
                                                          Judge
Greenhill Manor Management,                               The Honorable Andrew R. Bloch,
LLC, et al.,                                              Magistrate
Appellees-Defendants.                                     Trial Court Cause No.
                                                          29D03-1901-CC-471



Bailey, Judge.




Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019                           Page 1 of 17
                                           Case Summary
[1]   Innovative Therapy Solutions, d/b/a Innovative Pharmacy Solutions (“ITS”),

      appeals the trial court order setting aside the default judgment ITS had obtained

      against Greenhill Manor Management, LLC (“GMM”), Hanover Nursing

      Management, LLC (“HNM”), and Wintersong Village Management, LLC

      (“WVM”) (collectively, “Management Defendants”) in ITS’s collection action.

      There is one issue on appeal which we restate as whether the trial court erred

      when it granted the Management Defendants’ motion to set aside the default

      judgment.


[2]   We reverse and remand.



                            Facts and Procedural History
[3]   On January 15, 2019, ITS filed its Complaint against Management Defendants

      and Chosen Consulting, LLC, d/b/a Chosen Healthcare (“Chosen

      Consulting”), and Chosen Healthcare. The Complaint alleged that

      Management Defendants are all Chosen Consulting’s and Chosen Healthcare’s

      skilled nursing facilities in Indiana. It further alleged that, in the months of

      February and March of 2018, ITS provided goods and services totaling

      $52,400.61 to Management Defendants at their request and authorization, and

      that the defendants failed to provide compensation for those goods and services.

      The Complaint contained seven counts against the defendants for “Account

      Stated” and unjust enrichment related to the alleged unpaid and past-due sums.


      Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019      Page 2 of 17
      ITS attached to the Complaint three exhibits, A through C,1 which it alleged

      contained invoices and account statements to the Management Defendants for

      the cost of goods and services ITS provided in the relevant months. The

      Complaint requested a money judgment against Chosen Consulting and

      Chosen Healthcare for the total sum of $52,400.61, plus prejudgment interest at

      a rate of 8%. It also requested, apparently in the alternative, a money judgment

      against each of the Management Defendants for their portions of the total sum,2

      plus prejudgment interest.


[4]   On January 15, 2019, the Hamilton County clerk signed and sealed five

      Summonses, one to each of the five defendants. The Summonses were

      addressed as follows:


              1. Greenhill Manor Management, LLC
                 c/o Midwest Registered Agent, LLC, registered agent
                 11988 Fishers Crossing Drive, Unit 100
                 Fishers, Indiana 46038;


              2. Hanover Nursing Management, LLC
                 c/o Midwest Registered Agent, LLC, registered agent
                 11988 Fishers Crossing Drive, Unit 100
                 Fishers, Indiana 46038;




      1
        The Complaint identified the exhibits as the invoices for the goods and services ITS provided in February
      and March of 2018 to GMM (Exhibit A), HNM (Exhibit B), and WVM (Exhibit C).
      2
        The Complaint alleged GMM’s portion was $19,446.31; HNM’s portion was $20,443.97; and WVM’s
      portion was $12,510.33.

      Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019                            Page 3 of 17
              3. Wintersong Village Management, LLC
                 c/o Midwest Registered Agent, LLC, registered agent
                 11988 Fishers Crossing Drive, Unit 100
                 Fishers, Indiana 46038;


              4. Chosen Consulting, LLC, d/b/a Chosen Healthcare
                 c/o Midwest Registered Agent, LLC, registered agent
                 11988 Fishers Crossing Drive, Unit 100
                 Fishers, Indiana 46038; and


              5. Chosen Healthcare
                 c/o Highest Executive Officer
                 11988 Fishers Crossing Drive, Unit 100
                 Fishers, Indiana 46038.


      App. Vol. 3 at 48-52. Each Summons stated that the manner of service of the

      summons was designated as “Certified Mail, Return Receipt Requested.” Id.


[5]   On January 18, ITS’s attorney filed a Certificate of Issuance and Service of

      Summons certifying that he personally delivered to the United States Postal

      Service (“USPS”) five “service packages” consisting of the Summonses, the

      Complaint with Exhibits, and the ITS attorney’s appearance. Id. at 53-62. The

      Certificate of Issuance also provided the USPS tracking numbers for each of the

      five service packages and attached as an exhibit five certified mail receipts

      stamped by USPS (one for each defendant) and five printouts from the USPS

      tracking information website which stated that all five service packages were

      delivered and “Left with Individual” by USPS on January 16, 2019. Id. at 58-

      62. The Certificate of Issuance contained a certificate of service stating that, on



      Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019     Page 4 of 17
      January 18, ITS’s attorney mailed it to all defendants in care of their registered

      agent at the same address as that listed on the Summonses.


[6]   The defendants had not filed a responsive pleading by February 14. Therefore,

      on that date, ITS filed an Application for Default Judgment alleging all

      defendants failed to file responsive pleadings that were due on February 8 but

      seeking default judgment only as to the Management Defendants. The

      application contained a certificate of service stating that, on February 14, ITS’s

      attorney mailed it to all defendants in care of their registered agent at the same

      address as that listed on the Summonses. The application for default judgment

      attached the following documents:


              Group Exhibit A – copies of five certified mail receipts stamped
              by USPS (one for each defendant);


              Group Exhibit B – copies of printouts from the Indiana Secretary
              of State internet records stating that, for all defendants, the
              “principal office address” was 11988 Fishers Crossing Dr.,
              Fishers, IN 46038, and that, for all defendants except Chosen
              Healthcare, the “registered agent” was Midwest Registered
              Agent, LLC, located at the same address as the principal office
              address;


              Group Exhibit C – copies of five USPS “PS Form 3811” return
              receipts showing each of the five service packages were delivered
              to the 11988 Fishers Crossing Drive address and signed for by
              “Danny Dyckman,” and five printouts from the USPS tracking
              information website which stated that all five service packages
              were delivered and “Left with Individual” by USPS on January
              16, 2019.


      Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019      Page 5 of 17
Ohio App. V. 3 at 63-86.


[7]   On March 3, the trial court issued a notice to all parties noting that ITS had

      failed to file with its Complaint an Affidavit of Debt, as required by Indiana

      Trial Rule 9.2(A). The notice stated, because filing an Affidavit of Debt is a

      “prerequisite to the entry of [a] default” judgment, the court would take “no

      action” on ITS’s motion for default judgment “until the affidavit is received and

      made part of the record.” App. V. 2 at 5. On March 5, ITS filed its

      “Supplement to Application for Default Judgment” to which it attached and

      incorporated an Affidavit of Debt executed by ITS’s President. App. V. 3 at 87.

      The Affidavit stated that, “based upon the books and records of [ITS],” the

      sums requested in the Complaint were unpaid and still owing. Id. at 95-96.

      The Supplement to Application for Default Judgment contained a certificate of

      service stating that, on March 5, ITS’s attorney mailed it to all defendants care

      of their registered agent at the same address as that listed on the Summonses.


[8]   On March 6, the trial court entered a default judgment against the Management

      Defendants and issued that order to all parties of record. The order stated that

      all of the “Applicable Defendants” (i.e., the Management Defendants) had been

      “duly served with process”; each of those defendants was in default; the

      Application had been supplemented with an Affidavit of Debt; and the

      Application should be granted. Id. at 97-98. On March 19, ITS filed motions

      for proceedings supplemental, with certificates of service, and the court issued

      orders to appear for proceedings supplemental to each Management Defendant.



      Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019    Page 6 of 17
[9]    On April 30, counsel for all defendants entered his appearance, and the

       Management Defendants filed a motion to set aside the default judgment

       pursuant to Trial Rule 60(B). The Rule 60(B) motion alleged that: (1) because

       ITS failed to attach the Affidavit of Debt to the Complaint it served on

       defendants, service of process was “inadequate,” the trial court lacked personal

       jurisdiction over defendants, and the default judgment was void pursuant to

       Rule 60(B)(6), id. at 141; and (2) the default judgment should be set aside

       pursuant to Rule 60(B)(8) because of “equitable considerations,” id. at 142.

       Management Defendants attached to the motion the Affidavit of Michael

       Feder, General Counsel for Chosen Consulting, who stated he first became

       aware of the default judgment “sometime after March 19, 2019.” App. V. 3 at

       150-51. On April 30, Chosen Consulting and Chosen Healthcare also filed a

       Motion to Dismiss the Complaint on grounds of lack of personal jurisdiction,

       insufficiency of service of process, and failure to state a claim. ITS filed

       responses to those motions, and the court conducted a hearing on June 14, after

       which it took the matter under advisement.


[10]   On July 23, 2019, the trial court issued its order setting aside the default

       judgment.3 ITS now appeals.




       3
         It appears from the record on appeal that the trial court has not yet ruled on the motion to dismiss. The
       order granting the motion to set aside default judgment erroneously refers to the motion to dismiss “filed on
       behalf of Plaintiff” but does not rule on any motion to dismiss. App. V. 2 at 12-13.

       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019                             Page 7 of 17
                                  Discussion and Decision
[11]   This court has recently addressed the standard of review of a ruling on a motion

       to set aside a default judgment:


               A decision whether to set aside a default judgment is entitled to
               deference and is reviewed for abuse of discretion. Coslett v.
               Weddle Bros. Const. Co., Inc., 798 N.E.2d 859, 861 (Ind. 2003),
               reh’g denied. Any doubt about the propriety of a default judgment
               should be resolved in favor of the defaulted party. Id. Indiana
               law strongly prefers disposition of cases on their merits. Id. Our
               standard of review is limited to determining whether the trial
               court abused its discretion. Bennett v. Andry, 647 N.E.2d 28, 31
               (Ind. Ct. App. 1995). An abuse of discretion may occur if the
               trial court’s decision is clearly against the logic and effect of the
               facts and circumstances before the court, or if the court has
               misinterpreted the law. McCullough v. Archbold Ladder Co., 605
N.E.2d 175, 180 (Ind. 1993).


       Fields v. Safway Group Holdings, LLC, 118 N.E.3d 804, 809 (Ind. Ct. App. 2019),

       trans. denied. “Upon a motion for relief from a default judgment, the burden is

       on the movant to show sufficient grounds for relief under Indiana Trial Rule

       60(B).” Dalton Corp. v. Myers, 65 N.E.3d 1142, 1144 (Ind. Ct. App. 2016)

       (quoting Huntington Nat. Bank v. Car–X Assoc. Corp., 39 N.E.3d 652, 655

       (Ind.2015)), trans. denied.


                                          Trial Rule 60(B)(6)
[12]   ITS contends that the trial court erred to the extent it set aside the default

       judgment on the grounds that the judgment was void for lack of personal



       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019       Page 8 of 17
       jurisdiction.4 Indiana Trial Rule 60(B) governs a request for relief from a

       default judgment. Subsection (6) of that Rule provides that the trial court may

       grant such relief when the judgment is void. Management Defendants

       contended in the trial court and contend on appeal that the default judgment is

       void because ITS failed to attach an Affidavit of Debt to its Complaint pursuant

       to Indiana Trial Rule 9.2(A), which states in relevant part: “When any

       pleading allowed by these rules is founded on an account, an Affidavit of Debt,

       in a form substantially similar to that which is provided in Appendix A-2 to

       these rules, shall be attached.” Management Defendants contend that ITS’s

       failure to attach the Affidavit of Debt to the Complaint rendered the latter

       deficient, which in turn rendered service of process inadequate. Therefore,

       citing King v. United Leasing, Inc., 765 N.E.2d 1287 (Ind. Ct. App. 2002), 5 they

       contend that the inadequate service left the trial court without personal

       jurisdiction over them, and the default judgment was void and should be

       vacated.


[13]   However, “it is well established that non-compliance with Rule 9.2(A) is not a

       per se bar to the action.” Brown v. Guinn, 970 N.E.2d 192, 195 (Ind. Ct. App.

       2012). Rather, Trial Rule 9.2(F)—which Management Defendants only

       selectively quote—plainly states that a trial court faced with non-compliance




       4
           The trial court did not issue findings of fact and conclusions of law.
       5
        King involved unclaimed service of process, not an alleged failure to comply with Trial Rule 9.2(A). 765
N.E.2d at 1290.

       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019                          Page 9 of 17
       with 9.2(A), “in its sound discretion, may order compliance, the reasons for

       non-compliance to be added to the pleadings, or allow the action to continue

       without further pleading.” (emphasis added). See also Bank of New York v. Bright,

       494 N.E.2d 970, 975 (Ind. Ct. App. 1986) (“By its very terms, Trial Rule 9.2(F)

       affords the trial court discretion in addressing non-compliance with Trial Rule

       9.2(A). The court may, in its sound discretion, either order compliance or

       permit the action to proceed without amendment of the pleadings.”).


[14]   Here, the trial court issued a notice to the parties in which it clearly decided to

       allow ITS to submit an Affidavit of Debt without amending the Complaint. See

       App. V. 2 at 5 (“Notice Issued to Parties,” stating an Affidavit of Debt was

       required and, “as a result, no action is taken on the Plaintiffs’ motion [for

       default judgment] until the affidavit is received and made a part of the record.”)

       (emphasis added). The court acted within its discretion. T.R. 9.2(F).


[15]   Management Defendants also assert that the default judgment is void because

       the Affidavit of Debt that was eventually filed does not comply with the

       business records exception to hearsay as provided in Indiana Rule of Evidence

       803(6). However, even if that allegation were true, failure to attach an

       admissible affidavit does not void the judgment for the same reason the failure

       to attach the affidavit at all does not void the judgment. The trial court has

       discretion to allow the case to proceed regardless of the form, or even existence,




       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019          Page 10 of 17
       of the Affidavit of Debt. T.R. 9.2(F).6 Here, the trial court did not abuse that

       discretion, and the default judgment is not void. Therefore, Trial Rule 60(B)(6)

       does not afford Management Defendants relief from that judgment.


                                            Trial Rule 60(B)(8)
[16]   The only other ground Management Defendants alleged for their motion to set

       aside the default judgment was Trial Rule 60(B)(8), which provides that a court

       may relieve a party from a judgment for “any reason justifying relief from the

       operation of the judgment, other than those reasons set forth in sub-paragraphs

       (1), (2), (3), and (4).” Such a motion “shall be filed within a reasonable time”

       and “must allege a meritorious claim or defense.” Id. If a movant

       demonstrates a timely filing of its motion to set aside judgment and a

       meritorious defense, a trial court may grant relief from the judgment under

       60(B)(8) upon an additional showing of “exceptional circumstances” justifying

       such relief. Fields, 118 N.E.3d at 809-10 (citing Brimhall v. Brewster, 864 N.E.2d
1148, 1153 (Ind. Ct. App. 2007), trans. denied); see also State v. Collier, 61 N.E.3d
265, 268-69 (Ind. 2016). Exceptional circumstances include “equitable

       considerations” such as (1) whether the movant has a substantial interest in the

       matter at issue; (2) whether the movant had an “excusable reason” for its




       6
         We also note that Indiana is a “notice pleading” state in which a complaint’s allegations are sufficient if
       they put a reasonable person on notice as to why a plaintiff sues and what evidence will be presented at trial.
       ARC Const. Management, LLC v. Zelenak, 962 N.E.2d 692, 697 (Ind. Ct. App. 2012). Management Defendants
       do not contend that the pleadings failed to provide them with notice of the claims against them and the
       evidence to be presented at trial.

       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019                            Page 11 of 17
       untimely response; (3) whether the movant took “quick action to set aside the

       default judgment” once the complaint was discovered; (4) whether the movant

       will suffer significant loss if the default judgment is not set aside; and (5)

       whether the non-movant will suffer only minimal prejudice if the case is

       reinstated. Huntington, 39 N.E.3d at 658; see also Dalton, 65 N.E.3d at 1145.


                                   Timing of Motion to Set Aside Judgment


[17]   Determining what is a reasonable time period to file a motion pursuant to Rule

       60(B)(8) “depends on the circumstances of each case, as well as the potential

       prejudice to the party opposing the motion and the basis for the moving party's

       delay.” Collier, 61 N.E.3d at 268. Here, Management Defendants filed their

       60(B) motion on April 30, 2019, over three months after the Complaint and

       Summonses were filed and served and over seven weeks after the default

       judgment was entered.


[18]   Management Defendants do not dispute that the Complaint and Summonses

       were served by certified mail to the address of their registered agent as listed

       with the Secretary of State. That is unquestionably effective service of process,

       and Management Defendants do not claim otherwise. See Precision Erecting, Inc.

       v. Wokurka, 638 N.E.2d 472, 474 (Ind. Ct. App. 1994) (holding Trial Rule 4.6

       requires only that service be sent by certified mail to an organization’s

       registered agent, not that the registered agent be the person who signs the return

       receipts), trans. denied. Moreover, Management Defendants admit that the

       person who signed for the documents, Danny Dyckman, was an employee of


       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019       Page 12 of 17
       their parent company, Chosen Healthcare, whose offices were located at the

       same address as that for Management Defendants and their registered agent.

       They note that Mr. Dyckman was not their employee or an employee of their

       registered agent, and that he was “not overly familiar with legal service of

       process.” Appellee’s Br. at 22. But, notably, Management Defendants never

       allege that Mr. Dyckman actually failed to timely give them the complaint and

       summonses.


[19]   In fact, Management Defendants provide no explanation at all of what

       happened to the pleading documents after Mr. Dyckman signed for them, other

       than to state, vaguely, that the complaint “slipped through the cracks.” Id.

       Their general counsel submitted an affidavit stating that he was not aware of

       the default judgment until sometime after March 19, 2019, but Management

       Defendants never allege that either they or their counsel were unaware of the

       lawsuit until that date. See App. V. 3 at 144 (alleging that “[t]he Default

       Defendants only recently discovered the entry of the Default Judgment”)

       (emphasis added); Smith v. State, 38 N.E.3d 218, 222 (Ind. Ct. App. 2015)

       (holding movant did not show timely 60(B)(8) motion where he did not even

       “specifically state when” he first learned of the case). Nor do Management

       Defendants ever allege that they did not receive the other court filings ITS’s

       counsel verified in Certificates of Service that he served on them or the orders

       and notices that the trial court issued to all parties prior to the order granting

       default judgment.




       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019      Page 13 of 17
[20]   In short, Management Defendants failed to allege facts that would indicate a

       reasonable basis for why they waited for over seven weeks from the date of the

       default judgment to file a motion to set aside that judgment. Under the

       circumstances of this case, the defaulted parties failed to demonstrate that they

       filed their motion “within a reasonable time.” T.R. 60(B).

                                               Meritorious Defense


[21]   Because Management Defendants failed to demonstrate that they filed their

       motion to set aside default judgment in a timely manner, we need not address

       whether they alleged facts that would establish a meritorious defense or

       exceptional circumstances. See T.R. 60(B) (emphasis added) (“The motion shall

       be filed within a reasonable time….”); Fields, 118 N.E.3d at 810 (citing

       Huntington, 39 N.E.3d at 659)) (holding “provided the movant demonstrated a

       meritorious defense and filed the motion for relief in a timely fashion,” the

       court may proceed to a determination of whether defendants demonstrated

       exceptional circumstances justifying relief from the default judgment (emphasis

       added)).


[22]   However, assuming for argument’s sake that Management Defendants had

       timely filed their motion, we consider whether they demonstrated that they had

       a meritorious defense to the lawsuit. “A meritorious defense is defined as

       enough admissible evidence to indicate that if the case were retried on the

       merits, a different result would be reached and that an injustice would be foisted




       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019   Page 14 of 17
       upon the defaulted party if the judgment were allowed to stand.” Gallant Ins.

       Co. v. Toliver, 695 N.E.2d 592, 593-94 (Ind. Ct. App. 1998), trans. denied.


[23]   Here, for their contention that they have a meritorious defense “on at least a

       portion” of the claims, Management Defendants rely solely upon the face of the

       exhibits ITS attached to its complaint; i.e., the invoices and statements of

       account to Management Defendants for the months of February and March of

       2018. Appellee’s Br. at 19. Specifically, they note that some of the documents

       are stamped with the words “Non-Covered Items” and/or “Medicaid

       Pending,” and that those words indicate they may not be liable for all or a

       portion of the charges so stamped. Id. We agree that portions of the exhibits

       attached to the complaint contain some notations that are confusing and/or

       conflicting. For example, some statements stamped “non-covered services”

       appear to charge for all of the items listed in the statement, but other statements

       stamped “non-covered services” appear to only charge for items that are circled.

       See, e.g., Complaint Ex. A, App. V. 2 at 79-81. Thus, it is not clear what “non-

       covered services” means or to which items it applies. Therefore, Management

       Defendants have pointed to evidence indicating they may have a meritorious

       defense to at least some of the charges at issue.

                                           Exceptional Circumstances


[24]   However, even if we assume for the sake of argument that Management

       Defendants demonstrated a timely filing of their motion to set aside and a

       meritorious defense, they may not be granted relief under Trial Rule 60(B)(8)


       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019    Page 15 of 17
unless they also demonstrate that their failure to act was justified by some

exceptional circumstances.7 See, e.g., Dalton, 65 N.E.3d at 1145. They have

failed to do so. As previously discussed, Management Defendants have

provided no reason at all for their failure to file any document in this case until

over three months after the complaint was admittedly delivered to the address

of their registered agent by certified mail. See J.K. Harris & Co., LLC v. Sandlin,

942 N.E.2d 875, 883-84 (Ind. Ct. App. 2011) (holding defendant’s unexplained

failure to act after process was admittedly served at its registered agent and/or

corporate address did not satisfy the Rule 60(B)(8) requirement that it show

exceptional circumstances warranting relief from default judgment), trans.

denied. Management Defendants do not contend that they did not receive

notice of the lawsuit when it was served; rather, they allege only that the

complaint “slipped through the cracks.” Appellee’s Br. at 22. However, that is

a circumstance entirely of their own making, not an “exceptional circumstance”

warranting relief from judgment. See Dalton, 65 N.E.3d at 1146 (where

circumstances leading to default judgment were due entirely to a breakdown in

communication between the defendant and its parent company, defendant

failed to show exceptional circumstances warranting relief under Rule

60(B)(8)); see also Precision Erecting, 638 N.E.2d at 474 (noting “risk of a




7
  The exceptional circumstances shown under Rule 60(B)(8) may not include mistake, surprise, or excusable
neglect; rather, the latter circumstances are considered only when relief from judgment is sought pursuant to
Trial Rule 60(B)(1). See, e.g., Fields, 118 N.E.3d at 809-10. Management Defendants specifically state that
they did not seek relief under Rule 60(B)(1). Appellee’s Br. at 8-9, 23 n.5.

Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019                           Page 16 of 17
       breakdown in communication between [defendant] and [its registered agent] is

       one that should be born by [the defendant]”).


[25]   Management Defendants failed to allege facts showing the default judgment

       was void or any other reason justifying relief from judgment. Therefore, the

       trial court order setting aside the default judgment was clearly against the logic

       and effect of the facts and circumstances before the court.



                                                Conclusion
[26]   A default judgment is an “extreme remedy,” and we prefer to decide cases on

       the merits where possible. Huntington, 39 N.E.3d at 659. However where, as

       here, there is no explanation at all for an untimely response, “[t]he judicial

       system simply cannot allow its processes to be stymied by simple inattention.”

       Id. at 658. The trial court erred in setting aside the default judgment.


[27]   We reverse and remand for proceedings consistent with this opinion.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CC-1717 | November 25, 2019      Page 17 of 17